DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Claim Interpretation
Note that the Examiner’s conclusion after the following analysis of the functional limitations identified below is that they do NOT invoke interpretation under 35 U.S.C. 112(f). 
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II. 	The functional limitations, head-mounted display device and gaze detection subsystem, of claim 1 do NOT invoke interpretation under 35 U.S.C. 112(f).
A.	Head-mounted display device
Claim 1 recites the functional limitation, “head-mounted display device” that performs the method of claim 1. This limitation satisfies prongs A and B above because it recites the generic placeholder/nonce term, device, followed by an associated function. However, it fails to satisfy prong C because “device” is modified by “head-mounted display,” which the Examiner submits is structure sufficient to perform the method steps of claim 1. Therefore, the limitation does not invoke interpretation under 35 U.S.C. 112(f).
B.	Gaze detection subsystem
Claim 1 recites the functional limitation, “gaze detection subsystem…configured to detect locations of focus….” This limitation satisfies prongs A and B above because it recites the generic placeholder/nonce term, subsystem, followed by the focus location detection function. However, it fails to satisfy prong C because the specification and drawings provide a description and an illustration of the gaze detection subsystem sufficient to inform one of ordinary skill in the art that it denotes structure. Therefore, the limitation does not invoke interpretation under 35 U.S.C. 112(f). The Examiner notes that, in claim 1, the gaze detection subsystem comprises “one or more sensors” and that the term “sensor” is generally understood to represent a structural element. However, a “sensor” without more is insufficient to perform the functions of focus location and gaze detection.
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
After reviewing the specification and the drawings, the Examiner submits that the associated description and illustration of the gaze detection subsystem are sufficient to affirm the presumption that the associated claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). Specifically, Fig. 26 illustrates the gaze detection subsystem as part of the see-through, mixed-reality display system illustrated in Fig. 25. There, in Fig. 25, the display system is shown as a commonly-understood structural element with various sensors and processors positioned throughout. Additionally, on p. 25, para. [0080], the specification describes specific exemplary structural elements that may embody the gaze detection subsystem. Therefore, the Examiner submits that these passages in the specification and figures in the drawings sufficiently inform one of ordinary skill in the art that the gaze detection subsystem is embodied by structure. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,245,836. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is a broader recitation of claim 1 of the ‘836 patent, and claim 1 of the ‘836 patent anticipates instant claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackerman et al. (US 2015/0003819).
As to claim 1, Ackerman et al. teaches a method (Fig. 2A) performed by a head-mounted display (HMD) device (Fig. 3A; [0034], lines 1-3) operable by a user to optimize an auto-focus implementation (Fig. 1B, person “13”), comprising:
enabling auto-focus operations (Fig. 2A, step “208;” see, also, Fig. 7; {The flow of Fig. 7, a variation on the method Fig. 2A, shows that the gaze detecting and camera focusing operations are a continuous process. Thus, once the auto-focus system is initially focused, it is enabled and ready to accept any changes to the camera lens position based on a change in the person’s gaze.}) for a camera (e.g., Fig. 1A, camera “113”) disposed in the HMD device ([0034], line 3), the camera being configured to capture a scene ([0032], last three lines) in a local physical environment surrounding the HMD device over a field of view (FOV) (Fig. 1A, e.g., object A and object B), wherein the camera is a member of a set of one or more sensors that are operatively coupled to the HMD device ([0034], lines 3 and 4, “…eye tracking sensors…;” and Fig. 3B, inertial sensors “132”);
providing a gaze detection subsystem ([0036], lines 1 and 2, “…eye tracking system.”), comprising one or more sensors in the HMD device (Fig. 3B, eye tracking camera “134”), that is configured to detect locations of focus within the FOV of one or more eyes of the user (Fig. 2A, step “204;” [0037]); and 
using the detected focus locations to control the auto-focus operations for the camera (Fig. 2A, step “208”) according to one or more criteria of an auto-focus subsystem (Fig. 2A, step “206;” {The Examiner interprets the claimed one or more criteria as the “location of the lens in the camera” as this dictates the adjustment to be made to the lens in order to properly focus it according to the person’s gaze.}).








Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: See the Non-Final Office action dated June 24, 2021 issued in parent application, 16/933,413, for discussion of Huang (US 2018/0246698).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                   

9/30/2022